 

Exhibit 10.13

 

2014 Omnibus Incentive Plan 
Restricted Stock Award Agreement

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
[_______] (the “Date of Grant”), is made by and between National Bank Holdings
Corporation, a Delaware corporation (“NBHC”), and
[____________] (“Participant”).    Capitalized terms used herein without
definition have the meanings ascribed to such terms in the National Bank
Holdings Corporation 2014 Omnibus Incentive Plan (the “Plan”).

WHEREAS, NBHC has adopted the Plan to provide NBHC officers, employees,
directors and consultants an opportunity to participate in NBHC’s future
performance and align the interests of such officers, employees, directors and
consultants with those of the shareholders of NBHC; and

WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant a number of restricted shares of
Common Stock on the terms and subject to the conditions set forth in this
Agreement and the Plan.

NOW THEREFORE, in consideration of the premises and the covenants of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, for themselves,
their successors and assigns, hereby agree as follows:

1. Grant of Restricted Stock Award.

(a)



Grant.  NBHC hereby grants to Participant an award of Restricted Stock with
respect to an aggregate of [_______] restricted shares of Common Stock (the
“Restricted Stock”), on the terms and subject to the conditions set forth in
this Agreement and as otherwise provided in the Plan.

(b)



Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.

2. Vesting.

(a)



General.   Except as may otherwise be provided herein, (i) one-third (rounded
down to the nearest whole Share if applicable) of the Shares of Restricted Stock
shall vest on [_____________]; (ii) one-third (rounded down to the nearest whole
Share if applicable) of the Shares of Restricted Stock shall vest
on [_____________]; and (iii) the remaining Shares of Restricted Stock shall
vest on [_____________], in each case, subject to Participant not having
incurred a Termination of Employment as of the applicable vesting date. 

(b)



Vesting upon Death or Disability.  If Participant incurs a Termination of
Employment due to Participant’s death or Disability, the restrictions on any
unvested Restricted Stock shall immediately lapse and the Restricted Stock shall
be fully vested as of the date of Termination of Employment.



 

--------------------------------------------------------------------------------

 



(c)



Vesting Following a Change in Control.  If, in connection with a Change in
Control, Participant is provided with a Replacement Award (as defined in
Section ‎9)  and within two years following such Change in Control, Participant
incurs a Termination of Employment without Cause or due to
Participant’s resignation with Good Reason (as defined in Section ‎13), all the
unvested Restricted Stock (or other form of Replacement Award) shall become
fully vested.  If Participant is not provided with a Replacement Award in
connection with a Change in Control, the Restricted Stock will vest in
accordance with Section ‎9.

(d)



Other Termination of Employment.  If Participant incurs a Termination of
Employment (i) that is not within two years following a Change in Control or
(ii) for any reason other than death or Disability, any unvested Restricted
Stock shall be forfeited by Participant without consideration.

3. Tax Withholding.  NBHC shall reasonably determine the amount of any federal,
state, local or other income, employment or other taxes that NBHC or any of its
subsidiaries may reasonably be obligated to withhold with respect to the grant,
vesting or other event with respect to the Restricted Stock.  NBHC’s obligation
to deliver the Restricted Stock or any certificates evidencing the Restricted
Stock (or to make a book entry or other electronic notation indicating ownership
of the Shares), or otherwise remove the restrictive notations or legends on such
Shares or certificates that refer to nontransferability as set forth in
Section ‎5, is subject to the condition precedent that Participant either pay or
provide for the amount of any such withholding obligations in such manner as may
be authorized by the Committee or as may otherwise be permitted under
Section 14(d) of the Plan.

4. Independent Tax Advice.  Participant acknowledges that the tax laws and
regulations applicable to the Restricted Stock and the disposition of the
Restricted Stock following vesting are complex and subject to change, and it is
the sole responsibility of Participant to obtain Participant’s own advice as to
the tax treatment of the terms of this Agreement.

5. Issuance of Restricted Stock.  The Restricted Stock shall be issued by NBHC
and shall be registered in Participant’s name on the stock transfer books of
NBHC promptly after the Date of Grant.   Any certificates representing
Restricted Stock shall remain in the physical custody of NBHC or its designee at
all times prior to, in the case of any particular Share of the Restricted Stock,
the date on which such Share vests.  Any certificates representing Restricted
Stock shall have affixed thereto a legend in substantially the following form,
in addition to any other legends that may be required under federal or state
securities laws:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the National Bank Holdings Corporation 2014 Omnibus
Incentive Plan and a Restricted Stock Award Agreement, dated as of
[____________], between National Bank Holdings Corporation and [____________].
 A copy of such Agreement is on file at the offices of National Bank Holdings
Corporation.

As soon as practicable following the vesting of any Restricted Stock, NBHC shall
ensure that its stock transfer books reflect the vesting.  If certificates for
the Restricted Stock exist, such

 

2

 

--------------------------------------------------------------------------------

 



certificates for such vested Restricted Stock shall be delivered to Participant
or to Participant’s legal representative along with the stock powers relating
thereto.

6. Dividend and Voting Rights.  After the Date of Grant, Participant shall be
the record owner of the Restricted Stock, unless and until such Restricted
Stock is forfeited pursuant to Participant’s Termination of Employment or sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a common stockholder of NBHC, including, without limitation, voting rights and
rights to payment of cash or in-kind dividends, if any, with respect to the
Restricted Stock; provided that the Restricted Stock shall be subject to the
limitations on transfer and encumbrance set forth in this Agreement and the
Plan.

7. Non-Transferability.  The Restricted Stock may not, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant other than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against NBHC, its Subsidiaries and its Affiliates;  provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  The Restricted Stock shall
be subject to the restrictions set forth in the Plan and this Agreement.

8. Adjustment.  In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the Restricted Stock.

9. Change in Control.  Notwithstanding anything in the Plan or otherwise set
forth in this Agreement to the contrary, upon the occurrence of a Change in
Control, all restrictions on the Restricted Stock shall immediately lapse and
the Restricted Stock shall be fully vested, except to the extent that another
award meeting the requirements of this Section ‎9 is provided to Participant to
replace the Restricted Stock award (an award meeting the requirements of this
Section ‎9, a “Replacement Award”).  An award shall meet the conditions of this
Section ‎9 (and hence, qualify as a Replacement Award) if: (i) it is a
restricted publicly traded equity security of NBHC or the surviving
corporation or the ultimate parent of the applicable entity following the Change
in Control, (ii) it has a fair market value at least equal to the value of the
Restricted Stock granted pursuant to this Agreement as of the date of the Change
in Control, (iii) it contains terms relating to vesting (including with respect
to Termination of Employment) that are substantially identical to the terms set
forth in this Agreement, and (iv) its other terms and conditions are not less
favorable to Participant than the terms and conditions set forth in this
Agreement or in the Plan (including provisions that apply in the event of a
subsequent Change in Control) as of the date in the Change in Control.  Without
limiting the generality of the foregoing, a Replacement Award may take the form
of a continuation of this award if the requirements of the preceding sentence
are satisfied.  If a Replacement Award is granted, the Restricted Stock shall
not vest upon a Change in Control.  The determination of whether the conditions
of this Section ‎9 are satisfied shall be made by the Committee, as constituted
immediately prior to the Change in Control, in its sole discretion.

10. Forfeiture.   Participant agrees that, notwithstanding any other provision
of any agreement to which he or she is subject with NBHC or NBH Bank
(collectively, the “Company”), and in

 

3

 

--------------------------------------------------------------------------------

 



addition to and not in contravention of any clawback provision or policy
applicable to Participant as in effect from time to time (including any clawback
policies or provisions implemented pursuant to Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable laws):

(a)



If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting requirement under the federal securities
laws, the Committee may require Participant to forfeit unvested Restricted
Stock, and/or to reimburse the Company for all amounts received under this
Agreement from the Company during the 12-month period following the first public
issuance or filing with the Securities and Exchange Commission (whichever first
occurs) of the financial document embodying such financial reporting
requirement, and any amounts received with respect to, or amounts realized from,
the vesting of Restricted Stock or the subsequent sale of Shares or the
cancellation of Restricted Stock during that 12 month period;

(b)



If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may require Participant to forfeit unvested
Restricted Stock, may terminate this Agreement and/or require Participant to
repay any amounts realized upon the vesting of Restricted Stock or on the
subsequent sale of the shares of common stock that were granted as Restricted
Stock or the cancellation of shares relating to Restricted Stock; and

(c)



If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (i) formal investigation by the Securities and
Exchange Commission or (ii) other federal or state regulatory investigation, the
Committee may require Participant to forfeit unvested Restricted Stock and/or
may require the repayment of any amounts realized upon the vesting of Restricted
Stock or on the subsequent sale of the shares of common stock that were granted
as Restricted Stock or the cancellation of shares relating to Restricted Stock
without regard to the timing of the determination of misconduct in relation to
the timing of the vesting or sale of the award.

The foregoing provisions of this Section 10 shall cease to apply following a
Change in Control, except as otherwise required by applicable law.

 

11. Miscellaneous.

(a)



Confidentiality of this Agreement.  Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant.  This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.



 

4

 

--------------------------------------------------------------------------------

 



(b)



Restrictive Covenant.  The grant and vesting of the Restricted Stock pursuant to
this Agreement shall be in partial consideration and subject to Participant’s
continued compliance with any restrictive covenants set forth in an Individual
Agreement.

(c)



Waiver and Amendment.  The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Restricted Stock granted
hereunder; provided that any such waiver or amendment that would impair the
rights of any Participant or any holder or beneficiary of any Restricted Stock
heretofore granted shall not to that extent be effective without the consent of
Participant.  No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to
damages.  No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(d)



Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile:  (855) 576-3479
Attention:  Legal Department

if to Participant:  at the address last on the records of NBHC.

All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.

(e) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Service.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of NBHC or its Affiliates or shall interfere
with or restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.

(g) Beneficiary.  Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC.  The last such designation

 

5

 

--------------------------------------------------------------------------------

 



received by NBHC shall be controlling; provided,  however, that no designation,
or change or revocation thereof, shall be effective unless received by NBHC
prior to Participant’s death, and in no event shall it be effective as of a date
prior to such receipt.  If no beneficiary designation is filed by Participant,
the beneficiary shall be deemed to be his or her spouse or, if Participant is
unmarried at the time of death, his or her estate.

(h) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(i) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.

(j) Bound by the Plan.  By signing this Agreement, Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(k) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(l) Headings.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(m) Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

12. Compliance with Legal Requirements.  The grant of the Restricted Stock and
any other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required.  The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.

13.



Definitions and Administration.

(a)



Termination for Cause.    Unless otherwise provided under the termination with
“cause” provisions of an Individual Agreement, to invoke a termination for
Cause, NBHC must provide written notice to Participant of the existence of such
grounds within 30 days following NBHC’s knowledge of the existence of such
grounds, specifying in reasonable detail the grounds constituting Cause, and,
with respect to the grounds enumerated in clauses (A), (C), (D) and (E) of the
definition of Cause in the Plan, Participant shall have 30 days following
receipt of such written notice

 

6

 

--------------------------------------------------------------------------------

 



during which he or she may remedy the ground if such ground is reasonably
subject to cure as determined by NBHC. 

(b)



“Good Reason” shall have the meaning given to such term in an Individual
Agreement, or if there is no such Individual Agreement or if it does not define
Good Reason, then, Good Reason shall mean the occurrence of the following, in
the absence of Participant’s written consent:

(i)



a material diminution in Participant’s annual base salary from that in effect
immediately prior to a Change in Control; or

(ii)



the assignment to Participant of any duties materially inconsistent with
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by
NBHC that results in a material diminution in such positions, authority, duties
or responsibilities, in each case, from those in effect immediately prior to a
Change in Control; or

provided that, in each case, (A) Participant provides written notice to NBHC of
the existence of one or more of the conditions described in clauses (i) through
(ii) above within 30 days following Participant’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason; (B) NBHC and its Affiliates fail to cure
such event or condition within 30 days following the receipt of such notice; and
(C) Participant incurs a Termination of Employment within 30 days following the
expiration of such cure period.

[Signature Page Follows]

 



 

7

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

NATIONAL BANK HOLDINGS CORPORATION

 

 

By: ____________________________________
Name:
Title:  

 

 

By: ____________________________________
Name:
Title:  

 

 

PARTICIPANT

 

 

_______________________________________
[Participant]



 

[Signature Page to Restricted Stock Award Agreement]

 

--------------------------------------------------------------------------------